DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed June 29, 2021. Claims 1-3, 5-10 & 12-13 are pending. Claims 4 & 11 have been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tawfik Goma on March 8, 2022.
The application has been amended as follows: 
1. (Currently Amended) A system for determining a position of an insertable medical device that is configured to be inserted into tissue of a patient during a medical procedure, comprising:
a positioning device configured to be inserted through a path of [[a]] the region of interest of tissue of a patient to position the insertable medical device, the positioning device including:
an optical guide with a distal end, the optical guide being configured within the positioning device to emit light to a tissue segment at the distal end of the optical guide;
configured to be coupled to the optical guide and positioning device is inserted through the path; and
a processor operatively coupled to the positioning device and configured to:
(i) receive tissue type information of the region of interest, including different tissue types of the region of interest,
(ii) receive an input identifying the path to insert the positioning device through the region of interest,
(iii) determine a sequence of tissue types along the identified path based on the received tissue type information of the region of interest,
(iv) receive, from the light detector, the detected light of the tissue segment at the distal end of the optical guide as the positioning device is inserted into the region of interest, 
(v) determine a tissue type of the tissue segment at the distal end of the optical guide based on the detected light,
(vi) determine possible positions of the positioning device along the path by comparing the determined tissue type of the tissue segment with the sequence of tissue types along the path, and generate a signal indicating the determined possible positions, and
(vii) detect a mismatch between the determined tissue type of the tissue segment and for prompting a user to adapt the placement of the insertable medical device.
2. (Previously Presented)	The system of claim 1, further comprising a tracking device for tracking a position of the distal end of the optical guide relative to the region of interest, wherein determination of the possible positions is further based on the tracked position.
3. (Previously Presented)	The system of claim 2, wherein the tracking device comprises elements for electromagnetic tracking, optical tracking and/or shape sensing.
4. (Cancelled)	
5. (Currently Amended)	The system of claim 1, wherein the processor is further configured to generate a visualization of the region of interest together with a virtual representation of the insertable medical device
6. (Previously Presented)	The system of claim 1, further comprising a video camera for imaging an operation field including the region of interest, wherein the processor is further configured to generate a combined visualization of the operation field and of inner structures of the region of interest.
7. (Currently Amended)	The system of claim 1, further comprising an imaging system for generating information of a region of interest including different tissue types, wherein the imaging system is a medical imaging system out of the group consisting of an X-ray imaging system, [[an]] a magnetic resonance imaging system, a computed tomography imaging system, and an ultrasound imaging system.

9. (Currently Amended)	The system of claim 1, wherein the insertable medical device is a device out of the group consisting of a screw, a K-wire, an awl, and a tap.
10. (Currently Amended)	A method of determining a position, utilizing a positioning device, of an insertable medical device insertable that is configured to be inserted into tissue of a patient during a medical procedure, the method comprising:
receiving tissue type information of a region of interest of tissue of a patient, including different tissue types and an input identifying a path to insert the insertable medical device through the region of interest,
determining a sequence of tissue types along the identified path based on the received tissue type information of the region of interest,
receiving, from a light detector coupled to the positioning device, detected light reflected from a tissue segment at a distal end of an optical guide of the positioning device, as the positioning device is inserted into the region of interest,
determining a tissue type of the tissue segment at the distal end of the optical guide based on the detected light,
determining possible positions of the positioning device along the path by comparing the determined tissue type of the tissue segment with the sequence of tissue 
detecting a mismatch between the determined tissue type at the distal end and predicted tissue types for the determined possible positions; and
prompting a user to adapt the placement of the insertable medical device based on the detected mismatch
11.	(Cancelled)	
12.	(Previously Presented)	The method of claim 10, further comprising the step of generating a visualization of the region of interest together with a virtual representation of the insertable medical device, in the region of interest, wherein a distal end of the virtual representation of the insertable medical device is shown at a most probable position on the path.
13.	(Currently Amended)	A computer program product comprising sets of instruction which, when executed on a processor of a system for determining a position of a device 
(i) receive tissue type information of a region of interest of tissue of a patient, including different tissue types of the region of interest,
(ii) receive an input identifying a path to insert the device through the region of interest,
(iii) determine a sequence of tissue types along the identified path based on the received tissue type information of the region of interest,
positioning device, as the positioning device is inserted into the region of interest,
(v) determine a tissue type of the tissue segment at the distal end of the optical guide based on the detected light,
 (vi) determine possible positions of the positioning device along the path by comparing the determined tissue type of the tissue segment with the sequence of tissue types along the path, and generate a signal indicating the determined possible positions, and
(vii) detect a mismatch between the determined tissue type of the tissue segment and predicted tissue types for the determined possible positions, and generate a signal indicating the mismatch for prompting a user to adapt the placement of the insertable medical device.
The following changes to the Specification have been approved by the examiner and agreed upon by applicant:
At pg. 7, line 17, replace the description: “Fig. 6a and Fig. 6b show a sequence of images and graphs illustrating different instances of an insertion of a pedicle screw into a vertebra of a spine” with the description --Fig. 6 s a sequence of images and graphs illustrating different instances of an insertion of a pedicle screw into a vertebra of a spine--.
Allowable Subject Matter
Claims 1-3, 5-10 & 12-13 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791